        Case 3:17-cr-00533-EMC Document 1166 Filed 08/28/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES

Date: 8/28/2020                  Time = 1:00-4:44=               Judge: EDWARD M. CHEN
                                        3 Hours; 21 Minutes

3:17-cr-00533-EMC -1 - USA v. Jonathan Joseph Nelson (P – courtroom 9)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Jai Gohel, Richard Novak
3:17-cr-00533-EMC-2 - USA v. Raymond Michael Foakes (P – courtroom 8)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: George Boisseau
3:17-cr-00533-EMC-3 - USA v. Russell Allen Lyles, Jr. (remote)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Michael Clough
3:17-cr-00533-EMC-4 - USA v. Jeremy Daniel Greer (remote)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Randy Pollock
3:17-cr-00533-EMC-5 - USA v. Brian Wayne Wendt (P – courtroom 9)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Martin Sabelli, John Philipsborn
3:17-cr-00533-EMC-6 - USA v. Russell Taylor Ott (remote)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Robert Waggener, Marcia Morrissey
3:17-cr-00533-EMC-7 - USA v. Christopher Ranieri (appearance waived)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: John Walsh
3:17-cr-00533-EMC-8 - USA v. Damien David Cesena – (remote)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Galia Amram, Eneda Hoxha
3:17-cr-00533-EMC - 9 USA v. Brian Burke (remote)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Erik Babcock
3:17-cr-00533-EMC - 11 USA v. David Salvatore Diaz (remote)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: James Thomson
3:17-cr-00533-EMC - 12 USA v. Merl Frederick Hefferman (remote)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: James Bustamonte

 Deputy Clerk: Angella Meuleman                         Court Reporter: Ana Dub

 Interpreter: N/A                                       Probation Officer: N/A

                       PROCEEDINGS HELD BY ZOOM WEBINAR

- Evidentiary (Daubert) Hearing – HELD.
                                      SUMMARY

Parties stated appearances.

Witness: Jeremy Scheetz. See log for further details.

                                                1
